

AGREEMENT
 
This Agreement (the “Agreement”) is executed on August 20, 2008 and made
effective as of the Effective Date (as defined below), by and between Document
Security Systems, Inc., a New York corporation (“DSS”), having an office at 28
East Main Street, Suite 1525, Rochester, New York 14614, and Trebuchet Capital
Partners, LLC, a limited liability company formed under the laws of Delaware
(“TREBUCHET”), having an office at 609-3 Cantiague Rock Road, Westbury, New York
11590. DSS and TREBUCHET are together referred to herein as the “Parties” or
either of them as the context makes clear is referred to as a “Party.”
 
RECITALS
 
WHEREAS, DSS is the owner of a certain Patent (hereinafter defined);


WHEREAS, DSS believes that multiple entities in Europe, including, without
limitation, the European Central Bank (the “ECB”), have infringed upon the
Patent with respect to the Euro and certain other world currencies;


WHEREAS, on August 1, 2005, DSS initiated a patent infringement lawsuit against
the ECB in the Court of First Instance, which lawsuit was dismissed on September
5, 2007, for lack of jurisdiction;


WHEREAS, in March 2006, the ECB initiated proceedings in nine European
jurisdictions to invalidate the Patent (the “Validity Proceedings”), which has
resulted in the Patent being declared valid in Germany and The Netherlands and
invalid in the United Kingdom and France, and the determinations in Germany, The
Netherlands and France are, as of the date of this Agreement, on appeal;


WHEREAS, DSS has expended significant financial and management resources with
respect to such infringement lawsuit and Validity Proceedings;


WHEREAS, management and the Board of Directors of DSS (the “Board”) have
determined that DSS does not currently have the required additional financial
resources to effectively defend the Validity Proceedings and otherwise assert
the Patent against all past, present and potential infringers, including but not
limited to the ECB, on its own without raising funds on terms that may, and in
the view of the Board likely would, not be acceptable to, or in the best
interest of, DSS and its shareholders, taking into account all relevant factors,
including without limitation, the potential for significant dilution to DSS
shareholders;


WHEREAS, DSS has determined that it has significant opportunities to expand its
current operating businesses and that such expansion of business will consume
significant amounts of management’s time and DSS’ resources; 


 
 

--------------------------------------------------------------------------------

 
WHEREAS, management and the Board have determined, based upon advice provided by
legal counsel, that DSS has a strong legal basis to defend the Patent against
validity challenges and to assert the Patent against infringers;


WHEREAS, DSS has been advised by legal counsel that time is of the essence in
order to effectively defend the Patent against validity challenges and to assert
the Patent against infringers;


WHEREAS, TREBUCHET has expressed a desire to provide significant financial and
management resources in order to defend the Patent against the Validity
Proceedings and to assert the Patent against infringers, on the terms as
provided herein;


WHEREAS, TREBUCHET has conditioned its entering into this Agreement on TREBUCHET
having an ownership interest in the Patent and the exclusive right and license
to sue and recover, for the benefit of both TREBUCHET and DSS as separate owners
of the Patent, for any and all past, present and future infringement of the
Patent, along with a security interest in the Patent and in any and all past,
present or future recoveries resulting from the assertion of the Patent, and the
sole authority to make all decisions relating to the European Litigation and to
the Patent, including, without limitation, the right to sublicense the Patent as
warranted to resolve infringement claims, all as more specifically provided for
herein;


WHEREAS, management and the Board has determined, after taking into account,
among other things, its limited financial resources to properly fund the defense
of the Validity Proceedings and the assertion of the Patent, that it is in the
best interest of DSS and its shareholders to enter into this Agreement with
TREBUCHET pursuant to the terms and conditions contained herein;


WHEREAS, in consideration of such funding, TREBUCHET will have full authority to
manage and resolve on behalf of DSS (and on its own behalf) the now existing and
any future challenges to the validity of the Patent by the Persons identified in
Schedule 1 and the contemplated future assertions of the Patent against the
Persons identified in Schedule 1 (which Persons include the ECB), and will share
equally in revenue derived as a result of such activities as more specifically
provided herein, as well as have the sole right to reimbursement of its fees and
costs associated therewith if awarded by the relevant Courts; and
 
WHEREAS, the parties desire to formalize their respective rights and obligations
as they relate generally to the exploitation of the rights in the Patent,
including but not limited to the licensing thereof in connection with the now
existing and contemplated proceedings, as they relate specifically to the
defense of the validity of the Patent and to the assertion of the Patent, and to
any and all related proceedings and appeals.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is agreed by and between the parties as follows:


 
2

--------------------------------------------------------------------------------

 




ARTICLE 1


DEFINITIONS
 
For the purpose of this Agreement the following capitalized terms are defined in
this Article 1 and shall have the meaning specified herein:


1.1 APPLICABLE LAWS. “Applicable Laws” means any federal, state, local,
municipal, foreign, international, multinational or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any governmental authority or agency.


1.2 CONTRACT. “Contract” means any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, whether express or implied.
 
1.3 EFFECTIVE DATE. “Effective Date” means the date this Agreement was executed
as noted in the Preamble of this Agreement.


1.4 EUROPEAN LITIGATION. The “European Litigation” means:
 
(a) patent invalidity proceedings filed by the ECB with respect to the Patent,
and any appeals related thereto, which actions are identified in Schedule 2,
 
(b) patent assertion litigation currently pending and in the future to be filed
against the ECB with respect to the Patent, which currently pending actions are
identified in Schedule 3,


(c) future proceedings or litigations that may be brought by the ECB seeking a
declaration of invalidity or non-infringement with respect to the Patent,
 
(d) future proceedings or litigations that may be brought by Persons identified
in Schedule 1 (other than the ECB) alleging invalidity of the Patent and/or
seeking a declaration of non-infringement with respect to the Patent, it being
understood that TREBUCHET shall also have the right to defend against validity
challenges brought by persons not identified in Schedule 1, 


(e) future proceedings or litigations that may be brought against the Persons
identified in Schedule 1 (other than the ECB) alleging infringement by said
Persons of the Patent,
 
 
3

--------------------------------------------------------------------------------

 
(f) future proceedings or litigations as the Parties may from time to time agree
in writing.


It is understood that the term European Litigation includes facilitating
non-litigious or other alternative means of resolving disputes against any
Person or Persons identified in Schedule 1 (including the ECB), and thus does
not necessarily mandate the commencement of an actual proceeding or litigation.
 
1.5 MATERIAL ADVERSE EFFECT. “Material Adverse Effect” means any event, change
or effect that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of DSS and its Subsidiaries, taken as a whole.
 
  1.6 NON-DISCLOSURE AGREEMENT. “Non-Disclosure Agreement” means that certain
Mutual Non-Disclosure Agreement entered into between TREBUCHET and DSS on July
11, 2008 and made effective as of the date stated therein.


1.7 PERSON(S). “Person(s)” means a natural person, a partnership, a corporation,
a limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof as otherwise indicated in
this Agreement, or the affiliate of any such Person. “Affiliate” as used herein
means a natural person, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof as otherwise indicated in this Agreement
controlled by, controlling or under the common control of the Person. The term
“Control” as used herein means having the power to direct the affairs or the
policies of the Person.


1.8 SUBSIDIARIES. “Subsidiaries” means DSS’s subsidiaries listed on Schedule 4.


1.9 THIRD PARTY LICENSEE. “Third Party Licensee” means any licensee of DSS and
TREBUCHET with respect to the Patent under a Third Party License Agreement,
whether or not such agreement was entered into after the Effective Date of this
Agreement, with any Persons identified in Schedule 1.
 
1.10 PATENT. The “Patent” means European Patent No. 0455750 and the patents that
were designated therein in the national contracting states of the European
Union, as more specifically identified in Schedule 5.


1.11 TRANSACTION DOCUMENTS. “Transaction Documents” means this Agreement, the
Non-Disclosure Agreement, any document which the Parties hereto may need to
enter into to effectuate this Agreement including without limitation documents
to confirm the assignment of an interest in the Patent and a security interest
and/or lien in the remaining interest in Patent and proceeds thereof as herein
provided.




 
4

--------------------------------------------------------------------------------

 
ARTICLE 2


COVENANTS
 
2.1 PATENT ASSIGNMENT AND RELATED COVENANTS


In consideration for TREBUCHET’s agreement to fund the European Litigation as
more specifically provided under this Agreement,



(a)  
DSS hereby transfers and assigns to TREBUCHET 49% (Forty Nine Percent) of all of
its right, title and interest in the Patent and to the inventions described and
claimed therein, such that both DSS and TREBUCHET shall each have a separate and
distinct interest in and share of the Patent, along with the right to sue and
recover in litigation, settlement or otherwise to collect royalties or other
payments under or on account of the Patent and/or any of the foregoing, subject
to the provisions for sharing any said recovery including royalties as provided
in this Agreement, for all past, present and future causes of action including
but not limited to actions asserting the infringement of the Patent.




(b)  
With respect to DSS’s remaining 51% (Fifty One Percent) interest in the Patent,
DSS grants to TREBUCHET the exclusive right and license to sue in the name of
DSS, and to recover in litigation, settlement or otherwise to collect royalties
or other payments under or on account of the Patent and/or any of the foregoing,
subject to the provisions for sharing any said recovery including royalties as
provided in this Agreement, for all past, present and future causes of action
including but not limited to actions asserting the infringement of the Patent.
DSS also grants to TREBUCHET the exclusive right and license (even as against
DSS) to grant sublicenses or other rights under the Patent in compromise of or
to resolve all past, present and future causes of action as warranted including
but not limited to actions asserting the infringement of the Patent subject to
the limitations otherwise set forth in this Agreement in subparagraph 2.2(b)
below. With respect to the foregoing, it is understood that same does not
prohibit DSS on its own account from practicing or using the Patent.

 

(c)  
DSS hereby agrees that it shall not hereinafter assign, transfer or license its
remaining interest in the Patent or otherwise encumber its remaining interest
the Patent in any way and acknowledges that any such assignment, transfer,
license or encumbrance may materially impact the rights of TREBUCHET and would
be a material breach of this Agreement. DSS further agrees that it shall not,
without the written permission of TREBUCHET, grant any licenses of the Patent.

 
 
 
5

--------------------------------------------------------------------------------

 
The assignment of an interest in the Patent and the exclusive license of rights
as provided hereinabove shall be recorded, as needed, by filing in the
respective national European contracting states where the Patent is in force or
where otherwise appropriate a confirmatory patent assignment in the form
necessary to comport with the filing requirements of each national European
contracting state where the Patent is in force in which the assignment may need
to be officially recorded. 


2.2 MANAGEMENT AND COSTS.
 
(a) TREBUCHET shall have the sole and exclusive right (even as against DSS) and
authority on behalf of DSS and in its own behalf as an owner of the Patent to
control the management of the European Litigation, including, without
limitation, the right to determine strategy including when to sue, where to sue,
which Person or Persons identified in Schedule 1 to sue, hire or fire counsel,
hire or fire experts, and otherwise make all decisions regarding the handling of
any and all proceedings and litigations, including, without limitation, whether
to commence proceedings or litigations identified in Schedule 8, whether to
maintain or defend now existing proceedings and litigations identified in
Schedule 8, and the resolution of the proceedings and litigations via
settlement. TREBUCHET shall have the full authority to determine whether to seek
review or appeal a determination in any such proceedings or litigations.
TREBUCHET may in its discretion investigate the legal basis of the claims to be
made, may investigate the capacity of the Persons identified in Schedule 1 to
meet any award or order made against them relating to the claims, may
investigate the interest of the Persons identified in Schedule 1 to resolve the
claims by non-litigious means and may investigate any other matters relevant to
such claims.
 
 (b) TREBUCHET may on behalf of DSS and on its own behalf consent to entry of
any judgment or consent to enter into any settlement or to compromise any claim
related to the Patent with respect to the Persons identified in Schedule 1 or to
the European Litigation without DSS’ consent including without limitation
granting rights under the Patent; provided that TREBUCHET shall obtain DSS’
prior consent if the effect of such judgment or settlement is to (i) permit any
injunction, declaratory judgment, other order or other non-monetary relief to be
entered, directly or indirectly, against DSS, (ii) require the payment by DSS of
future royalties or any other payments in excess of $5,000 in the aggregate,
(iii) require DSS to make any payment not fully indemnified under this Agreement
(other than payments made or costs incurred by DSS pursuant to Article 5), (iv)
require DSS to grant any rights other than in the Patent to any Person,
including but not limited pursuant to a license to any of its intellectual
property other than the Patent, or (v) otherwise affect the business, financial
condition (including, but not by way of limitation, to require DSS to provide
ECB or any Person with debt, convertible debt or equity in DSS) or operations of
DSS or the rights of Third Party Licensees, in each case under this sub-clause
(v) in a material way.
 
(c) TREBUCHET shall, as of the Effective Date, have received capital in the
amount not less than * and TREBUCHET shall, within the first six months
following the Effective Date after payment of the loan to Taiko III Corp. as
provided in Article 2.2(d)2)(i), have completed its review of all pending and
potential proceedings and claims related to the Patent against the Persons
identified in Schedule 1 and commenced its consideration with legal counsel of
the manner to implement the strategy TREBUCHET adopts, in its sole discretion,
to satisfy its undertakings under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
(d) Except as otherwise noted herein, beginning on the Effective Date, TREBUCHET
shall bear all fees and expenses including without limitation attorneys’ fees,
expert witness fees, court costs, translation fees, costs for the posting of
bonds and all expenses associated with the posting of bonds which may be
necessary for the commencement of, or otherwise related to, proceedings, and any
outstanding and future orders to pay fees or costs related to the European
Litigation (“Expenses”) that are or may be incurred.


1) DSS understands and agrees that the following shall not be included as
Expenses:


(i) the value of the time of DSS employees, consultants, and independent
contractors spent or to be spent on the European Litigation, provided, however,
that TREBUCHET shall be responsible for those future expenses that are
associated with Dr. Robert Vasl as are set forth in Schedule 6, and


(ii) any expenses associated with DSS’ hiring or use of its own independent
counsel or other advisors for the European Litigation (i.e., counsel different
than the counsel selected and managed by TREBUCHET), provided that this clause
(ii) does not limit TREBUCHET’s undertakings under Sections 2.2 of this
Agreement, and


(iii) the ECB’s fees and expenses, including without limitation attorneys’ fees,
with respect to the trial and appeal in the United Kingdom relating to the
validity of the Patent or to the trial in France relating to the validity of the
Patent, whether becoming the obligation of DSS as a result of a court order or
otherwise; provided, however, that fees or expenses, including without
limitation attorneys’ fees, that are paid or reimbursed to DSS or TREBUCHET
related to the validity trial in Germany shall be solely for the account of DSS
whether such fees and expenses are paid as a result of a court order or
otherwise except pursuant to an agreement entered into after the date hereof by
DSS without the prior written permission of Trebuchet.


2) In no event shall TREBUCHET be obligated to reimburse DSS for or to pay any
invoices for any fees or expenses incurred by DSS prior to the Effective Date
and all such fees and expenses incurred before such date shall remain the
obligation of DSS, provided, however, the Parties agree that Trebuchet shall, on
the Effective Date:


 
7

--------------------------------------------------------------------------------

 
(i) pay the full amount of $500,000, plus accrued interest thereon, owed by DSS
to Taiko III Corp., thereby eliminating in full any and all indebtedness of DSS
to Taiko III Corp and;


(ii) pay to DSS $400,000 in immediately available funds (the “ECB AP Amount”),
representing substantially all of the accrued but unpaid fees and expenses
previously incurred by DSS as indicated on Schedule 7, which ECB AP Amount shall
be used by DSS solely to pay and satisfy said accrued but unpaid fees and
expenses identified in Schedule 7. In consideration of this subparagraph, DSS
shall issue to TREBUCHET 100,000 shares of DSS common stock (the “DSS Shares”).
Within four (4) business days after the Effective Date, DSS shall file all such
necessary documents with the American Stock Exchange to authorize the listing of
the DSS Shares on the American Stock Exchange, if such documents had not been
filed prior to the Effective Date. Promptly after DSS has received the approval
from the American Stock Exchange for the listing of the DSS Shares, but in no
event prior to the Effective Date, DSS shall deliver or cause to be issued in
the name of TREBUCHET one or more stock certificates evidencing the DSS Shares,
registered in the name of TREBUCHET (the "Certificates"). DSS shall also provide
TREBUCHET with proof of payment of the unpaid fees and expenses indicted in said
schedule within 30 days after the Effective Date of this Agreement.


3) TREBUCHET shall have no obligation to reimburse DSS for any costs or expenses
incurred by DSS subsequent to the entry of this Agreement in connection with the
European Litigation unless approved in advance in writing by TREBUCHET.


4) In connection with all of the foregoing funding undertakings, TREBUCHET has
relied on the informed assumptions made by DSS in Schedule 8 as to the
anticipated Costs associated with funding the European Litigation, and
consequently its undertakings herein are premised solely on DSS’ informed
assumptions. TREBUCHET’s undertaking to fund any one or more of the Proposed
Infringement Proceedings and pending Validity Proceedings identified in Schedule
8 which in its sole and exclusive judgment it may determine to undertake and /
or continue to defend is conditioned on the understanding that the assumptions
made by DSS are reasonably accurate. TREBUCHET’s undertaking to fund any said
proceedings if it so elects to undertake same shall not unreasonably exceed the
estimates provided in said Schedule.


5) DSS shall be responsible for the payment of and shall pay all and any
annuities, maintenance fees or other fees (collectively, the “Annuities”),
however they are denominated, to keep the Patent in force in each of the
national contracting states of the European Union where the Patent is in force
as the Effective Date of the Agreement and where actions against the Persons
listed in Schedule 1 are contemplated. TREBUCHET shall have the right but not
the obligation to make those payments on behalf of DSS and deduct such Annuities
from monies otherwise due DSS if requested by DSS.


 
8

--------------------------------------------------------------------------------

 
6) As a condition precedent to TREBUCHET’s funding undertakings herein, DSS
shall take all steps necessary to ensure that the engagement letter with regard
to the Validity Proceedings between McDermott, Will & Emery LLP (“MWE”) and DSS
shall remain in effect and that MWE shall continue to zealously defend all
Validity Proceedings against the Patent. As a further condition precedent to
TREBUCHET’s funding undertakings herein, DSS shall deliver to TREBUCHET a letter
from MWE acknowledging its ongoing obligations irrespective of this Agreement
and its willingness to take direction in such Validity Proceedings from
TREBUCHET.
 
(e) TREBUCHET shall provide to DSS’ Board of Directors a monthly report in a
form to be mutually agreed upon in good faith, or more frequently at TREBUCHET’s
discretion, on the European Litigation. Without limiting the terms of Section
2.1(a) above, TREBUCHET agrees to consult with DSS at its reasonable request.
Without limiting the foregoing in this Section 2.1(c), immediately upon
execution of any agreement or issuance of any court order relating to the
Patent, TREBUCHET shall inform DSS of the material terms of the same and provide
a true copy of any documents.
 
(f) DSS acknowledges and agrees that TREBUCHET is capable of fulfilling the
undertakings and responsibilities undertaken by it in this Article with respect
to the control and management of the European Litigation and waives any and all
rights, claims and remedies relating to the control and management of the
European Litigation by TREBUCHET. DSS acknowledges and agrees that Robert
Girards shall act on behalf of TREBUCHET to manage and control the European
Litigation, and that his duties and activities on behalf of TREBUCHET do not and
will not impinge on any duties he may have at DSS.
 
2.3 COOPERATION
 
(a) Each Party shall cooperate fully with the other Party in connection with the
European Litigation in a manner that will preserve any and all attorney-client
or other privilege and attorney work product protection thereto, including the
joint defense privilege, litigation privilege and/or common-interest privilege.
DSS shall direct all present counsel in connection with the European Litigation
to cooperate fully with TREBUCHET, to open their files to TREBUCHET, to fully
inform TREBUCHET with respect to the issues to be addressed and decisions to be
made in connection with the European Litigation, to respond to all inquires of
TREBUCHET and otherwise provide information, documentation and assistance to
TREBUCHET and to interface with TREBUCHET as if TREBUCHET had stepped into the
shoes of DSS. DSS shall direct present counsel in connection with the European
Litigation to take instructions from TREBUCHET.
 
(b) In the event that either Party receives any notice or other communication in
connection with the European Litigation that may affect the other Party’s rights
and undertakings under this Agreement or in any proceeding in the European
Litigation, such Party promptly but in no event less than two (2) business days,
shall notify the other Party and provide a copy of such notice or communication
or, if oral, information about such notice or communication in reasonable
detail.
 
 
9

--------------------------------------------------------------------------------

 
(c) DSS agrees to afford to TREBUCHET and to all counsel in the European
Litigation reasonable access to witnesses, including but not limited to access
to inventors of the Patent who are employed by DSS, and to information and
documents, including but not limited to patent file histories, prior art and
studies conducted by counsel, that is reasonably required in connection with the
European Litigation. The foregoing includes, but is not limited to, an
obligation to provide witnesses and information as necessary for trial and other
proceedings, and documents to support the assertions or defense, and/or to
assist counsel in responding to discovery requests, as the case may be.
TREBUCHET shall be solely responsible for, and shall promptly reimburse, all
actual, out-of-pocket expenses incurred by DSS in its satisfaction of this
Section 2.3(c), provided that any costs for which reimbursement hereafter may be
claimed, if in excess of $500.00, shall have been approved in advance by
Trebuchet in writing.


(d) DSS agrees to be a named plaintiff in any Patent infringement action in the
European Litigation and to cooperate fully with TREBUCHET’s counsel in the
European Litigation as such counsel may request. DSS understands that it may be
the sole plaintiff in the European Litigation or a co-plaintiff or that the
action may be taken solely in the name of TREBUCHET, as warranted.


(e) The Parties will also execute all documents and do all things that either of
them from time to time reasonably requires of the other to effect, perfect or
complete the provisions of this Agreement and any transaction or proceedings
contemplated thereby including but not limited to recording a confirmatory
patent assignment and patent security agreement in each of the contacting states
of the European Union if and where appropriate.


(f) *


(g) At the reasonable request of TREBUCHET, DSS will execute and deliver such
other instruments and do and perform such other lawful acts and things as may be
necessary or desirable for effecting completely the consummation of the
transactions contemplated hereby, including, without limitation, execution,
acknowledgment, and recordation of other such papers, and using commercially
reasonable efforts to obtain the same from the respective inventors, as
necessary or desirable for fully perfecting and conveying unto TREBUCHET the
benefit of the transactions contemplated hereby.
 
2.4 REVENUE GENERATED AND PAID
 
(a) To the extent that revenue is generated by the European Litigation or from
the ECB and other Persons identified in Schedule 1 after the Effective Date of
this Agreement either by way of settlement, be that lump sum payments, advances,
royalties, and/or other payment structures, including but not limited to license
revenue such as advances or future royalties paid over time as the case may be,
as well as revenue specifically attributable to past infringement and interest
(including amounts for infringements before the Effective Date of this Agreement
and any interest attributable thereto), or as a consequence of a judgment in any
action (“Revenue”), the parties shall share equally all such revenue generated
notwithstanding their respective ownership interests in the Patent as set forth
in Section 2.1 above, with 50% of the proceeds for the account of TREBUCHET and
50% of the proceeds for the account of DSS, each to be distributed according the
subparagraph 2.4(b) herein, except that, to the extent that a Court awards fees,
expenses or other remuneration to either DSS or TREBUCHET or both as the case
may be as the prevailing party or parties in any European Litigation, such fees
and expenses shall be solely payable to and for the account of TREBUCHET. For
all purposes of this Agreement, Revenue shall be calculated before, and without
regard to, reduction of or be offset by, any expense incurred by either Party,
including, but without limitation, any contingent legal or other fees expect as
noted in the foregoing sentence.
 
 
10

--------------------------------------------------------------------------------

 
(b) Creation of Trust Account. Revenue shall be deposited into a Trust Account
of TREBUCHET managed by a managing lawyer, or its designee, to be selected by
TREBUCHET and such managing lawyer shall act at the instruction or direction of
TREBUCHET (“Managing Lawyer”).



1)  
The Parties agree that the Managing Lawyer will (and will be directed to)
receive all Revenue from the European Litigation and will immediately place same
into said Trust Account kept for that purpose. The Managing Lawyer will hold
that part of the Revenue due DSS in the Trust Account and will dispense such
Revenue due DSS to DSS at the direction of TREBUCHET. The Managing Lawyer will
hold that part of the Revenue due under this Agreement to TREBUCHET in the Trust
Account in trust for TREBUCHET and will dispense such Revenue due TREBUCHET to
TREBUCHET in accordance with the directions of TREBUCHET.




2)  
The Parties expect that funds held in the Trust Account will be dispensed
simultaneously to each of the Parties. If DSS or TREBUCHET directly or
indirectly receives any part of the Revenues due to the other Party, it shall
immediately pay such Revenues over to the Managing Lawyer to be paid into the
Trust Account and dealt with under the terms of this Agreement.




3)  
TREBUCHET shall account to DSS for funds owed to DSS, to be paid at least once
quarterly as long as there are funds in the Trust Account that can be paid over
to DSS.




4)  
TREBUCHET shall be entitled to use monies due TREBUCHET held in the Trust
Account to meet its funding undertakings under this Agreement as provided in
Section 2.2, but only after DSS has been paid its share of the Revenue due it.

 
 
 
11

--------------------------------------------------------------------------------

 

 

5)  
Each Party shall pay its own taxes.




6)  
Unless otherwise agreed by the Parties hereto in writing, monies in the Trust
Account that have been received as a result of a decision by a national Court
which awards royalties, damages, attorney fees or costs etc., shall not be
distributed to either Party or to the Party to whom the money is due unless and
until an appeal of any decision awarding such damages, attorney fees or costs is
concluded and decided or the time for appeal has elapsed without appeal.



ARTICLE 3


FUTURE CLAIMS
 
In the event that the ECB or any other Person identified in Schedule 1 brings an
invalidity action against the Patent or an action seeking a determination of non
infringement with respect to the Patent subsequent to the Effective Date,
TREBUCHET shall, in its sole discretion, undertake the defense of said action
provided further that TREBUCHET is notified of the claim within twenty (20)
business days of written notice to DSS. In the event that a validity proceeding
is initiated by any Person not identified on Schedule 1 and /or a validity
proceeding is brought in a European national state not listed in Schedule 9,
TREBUCHET shall have the right but not the obligation to defend such proceedings
and if elects to do so, it shall pay the expenses associated therewith.
 
ARTICLE 4
 
SECURITY INTEREST IN PATENT AND IN PROCEEDS


4.1 IN THE PATENT. In consideration of the funding undertakings and management
of TREBUCHET, and to secure the payments to TREBUCHET set out in Article 2.4
herein, DSS hereby gives TREBUCHET a first priority security interest and/or
lien in its 51% ownership interest in the Patent as of the Effective Date
hereof. Such first priority security interest and/or lien in the Patent shall be
recorded, as needed, by filing in the respective national European contracting
states where the Patent is in force or where otherwise appropriate a
confirmatory patent security agreement in the form necessary to comport with the
filing requirements of each national European contracting state where the Patent
is in force in which the security interest and/or lien may need to be officially
recorded. TREBUCHET shall promptly reimburse DSS all actual, out-of-pocket
expenses reasonably incurred by DSS in connection with it satisfying its
obligations under this Section 4.1.


4.2 IN THE REVENUES. In consideration of the funding undertakings and management
undertaken by TREBUCHET, DSS hereby gives TREBUCHET a first priority security
interest and/or lien in any and all Revenues due DSS under Section 2.4 hereof
and by virtue of any assertion of the Patent with respect to the Persons listed
in Schedule 1, including, without limitation, any Revenues resulting out of any
future or retroactive licenses or other agreements concerning payment of past
damages under the Patent with one or more such Persons, to secure any
indebtedness, obligations and liabilities of DSS to TREBUCHET which now exist or
may hereinafter arise. The Parties will cooperate to record and perfect as soon
as reasonably practical such security interest and/or lien as appropriate, and
will promptly enter into a separate security agreement if necessary to
accomplish same. TREBUCHET shall promptly reimburse DSS all actual,
out-of-pocket expenses reasonably incurred by DSS in connection with it
satisfying its obligations under this Section 4.2.


 
12

--------------------------------------------------------------------------------

 
4.3 CONSENTS. DSS has obtained all consents required in connection with the
granting of the security interests described in Sections 4.1 and 4.2 hereof
including, without limitation, the consents of Fagenson & Co., Inc. and Patrick
White, as required under certain Credit Agreements between either of them and
DSS, dated January 4, 2008.


4.4 DEFAULT. Upon, and only upon, any event that is determined by agreement or
by tribunal of competent jurisdiction to entitle TREBUCHET to terminate this
Agreement as provided hereinafter in Article 9(b)(a), 9(b)(b) or 9(b)(c), DSS
shall assign all its remaining right, title, and interest in the Patent and
TREBUCHET shall be entitled to take sole title in the Patent, including but not
limited to the right to enforce the Patent in its sole name and generate revenue
for all past and future infringements, along with the right to such revenue as
herein otherwise provided. Within 10 business days of the Effective Date, DSS
shall execute a document assigning and conveying all of its remaining right,
title and interest in the Patent to TREBUCHET, which document shall be effective
immediately prior to the event referred to herein (but not before) and which
document shall be held in escrow pending such event by the Managing Attorney.
Upon termination of this Agreement in accordance with any of Article 9 (b)
(a)-(c) herein, TREBUCHET shall be entitled to record the document as may be
required to perfect its sole title in the Patent. Notwithstanding the foregoing,
DSS shall be entitled to its share of the Revenue as otherwise provided herein
subject to any claim for damages held by TREBUCHET.


ARTICLE 5


INDEMNIFICATION


5.1 INDEMNIFICATION BY TREBUCHET. TREBUCHET shall promptly indemnify and hold
DSS and each of its officers, directors, employees, shareholders and agents
harmless for and pay any and all liabilities, damages, securities, penalties and
all other monetary relief awarded to the ECB and to those Persons against whom
assertions are made and/or who file invalidity and/or non-infringement suits,
however characterized, whether actual or enhanced, and any awards of costs,
expenses and attorneys’ fees, but only as long as same pertain to the European
Litigation. For the purposes of clarification and notwithstanding the foregoing,
TREBUCHET assumes no liability for any assertions of the Patent or for any
invalidity suits unless same involve the ECB or the Persons contemplated herein.
TREBUCHET further assumes no liability for any infringement actions or
infringement claims asserted against DSS, nor will it defend DSS in connection
with any such claims, irrespective of who brings such actions or claims unless
such actions or claims are initiated as a direct result solely of actions of
TREBUCHET or in the name of DSS by virtue of TREBUCHET’s rights granted in this
Agreement.


 
13

--------------------------------------------------------------------------------

 
5.2 INDEMNIFICATION BY DSS. DSS shall promptly indemnify and hold TREBUCHET, and
each of its officers, directors, employees, members and agents, harmless for and
pay any and all liabilities, damages, securities, penalties and all other
monetary relief from and against (including the reasonable costs of defending
against) all claims, damages, liabilities as may arise from or out of its
relationship with DSS including but not limited to any material
misrepresentation of the representations and warranties contained in this
Agreement including without limitation the schedules hereto and Article 6,
except as to matters pertaining to the European Litigation arising from actions
taken by TREBUCHET after the Effective Date; provided, however, that the
provisions of this Section 5.2 shall not diminish TREBUCHET’s undertakings
provided in this Agreement.


ARTICLE 6


REPRESENTATIONS AND WARRANTIES OF THE PARTIES TO EACH OTHER


6.1 REPRESENTATIONS AND WARRANTIES OF DSS. DSS represents and warrants to
TREBUCHET that each of the following statements is true and correct as of the
Effective Date:


a. Accuracy of Schedules. All Schedules and Exhibits to this Agreement,
including, without limitation, Schedule 10, which provides the information of
the European Litigation included in the PPM, are accurate, complete, and true in
all material respects.


b. The entities listed in Schedule 1 are all of the Persons now known or deemed
by DSS to, now or in the past, infringe or allegedly infringe the Patent. DSS
does not have knowledge or reason to believe at this time that any other Persons
are now infringing or have infringed the Patent.


c. Patent Validity. Except as set forth in the Schedule 10, the Patent is valid
and subsisting, has not expired or lapsed, and has not been adjudicated invalid
or unenforceable, in whole or in part. There is no decision adverse to DSS’
right to enforce the Patent and there is no proceeding involving such rights
threatened or pending other than those set forth in Schedule 10.


d. Ownership of Patent. Except as specifically set forth in Schedule 11 and with
respect to the assignment of a 49% interest in the Patent to TREBUCHET, as
provided for in this Agreement, DSS is the sole and exclusive owner of the
entire and unencumbered right, title and interest on and to the Patent, free and
clear of any liens, charges and encumbrances, including without limitation
licenses, immunities, privileges, pledges, claims, attachments, shop rights and
covenants by DSS not to sue third persons, and to the best knowledge of DSS,
none of the proprietary rights is subject of any claim in any applicable
jurisdiction. DSS has the sole right to mortgage, pledge and assign the Patent
and the sole and exclusive right to grant the assignment and security interest
and liens granted herein. There is no decision adverse to DSS’ claim of
ownership or claim of exclusive right to the Patent or DSS’ right to enforce the
Patent, and there is no proceeding involving such rights threatened or pending.
DSS has provided TREBUCHET with a copy of any and all opinions and other
writings prepared by MWE concerning the ownership issues of the Patent which
were identified in MWE’s retainer letter dated 2004, and if none are available,
has otherwise disclosed the results of that undertaking and engagement to
TREBUCHET.


 
14

--------------------------------------------------------------------------------

 
e. European Law. European counsel identified in Schedule 12 have been made aware
of the fact that the European Litigation will be funded, managed and controlled
by TREBUCHET, and that TREBUCHET shall share in the proceeds of any Revenue
generated from assertions of the Patent as, inter alia., an owner of the Patent,
and DSS represents and warrants that such European counsel, and each of them,
have advised DSS that they know of no reason why, under the law of their
respective applicable jurisdiction, TREBUCHET cannot so fund, manage and control
the European Litigation and cannot share in the proceeds of any revenue
generated from assertions of the Patent, and TREBUCHET, in doing so, will not
run afoul of any European or national legislation, rules or practices that will
have a material adverse effect on TREBUCHET.
 
f. Organization, Standing and Power. Each of DSS and its Subsidiaries (all of
which are listed on Schedule 4) is a corporation or limited liability company
duly organized, validly existing and in good standing, and no certificates of
dissolution have been filed under the laws of its jurisdiction of organization.
Each of DSS and its Subsidiaries has the power to own its properties and to
carry on its business as now being conducted and as presently proposed to be
conducted and is duly authorized and qualified to do business and is in good
standing in each jurisdiction in which the failure to be so qualified and in
good standing would have a Material Adverse Effect on DSS. Unless such have been
filed as exhibits in the SEC Reports available on the SEC’s EDGAR system, DSS
has delivered or made available to TREBUCHET a true and correct copy of its
Certificate of Incorporation and By-laws, each as amended to date. DSS is not in
violation of any of the provisions of its Certificate of Incorporation or
By-laws. DSS is the direct or indirect owner of all outstanding shares of
capital stock of each of its Subsidiaries and all such shares are duly
authorized, validly issued, fully paid and nonassessable. All of the outstanding
shares of capital stock of each such Subsidiary are owned by DSS free and clear
of all liens, charges, claims or encumbrances or rights of others, other than a
security interest in the common stock of Plastic Printing Professionals, Inc. in
favor of Fagenson & Co., Inc., as agent, pursuant to that certain Credit
Agreement, dated January 4, 2008, between Fagenson & Co., Inc. and DSS.


g. Authority; Binding Nature of Agreement. DSS has all necessary corporate power
and authority to enter into and to perform its obligations under this Agreement
and the other Transaction Documents, and the execution, delivery and performance
by DSS of the Transaction Documents have been duly authorized by all necessary
action on the part of DSS and its board of directors and stockholders, as
applicable. Each of the Transaction Documents to which DSS is a party
constitutes the legal, valid and binding obligation of DSS, enforceable against
DSS in accordance with its terms, subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
 
 
15

--------------------------------------------------------------------------------

 
h. SEC Reports; Financial Statements. DSS has filed all reports required to be
filed by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. DSS has delivered or otherwise made
available to TREBUCHET via the EDGAR website copies of all SEC Reports filed
within the 10 days preceding the date hereof. Except as set forth in Schedule
13, as of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Except as set forth in Schedule 13, the
financial statements of DSS included in the SEC Reports (the “Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. The Financial Statements have been
prepared in accordance with GAAP, except as may be otherwise specified in the
Financial Statements or the notes thereto, and fairly present in all material
respects the assets, liabilities, financial position and results of operations
of DSS as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. The books and records of DSS
are true, accurate and complete in all material respects. All material
agreements to which DSS is a party or to which the property or assets of DSS are
subject are included as part of or specifically identified in the SEC Reports.
 
i. Binding Agreement. This Agreement is legal, valid, and binding upon the DSS,
enforceable against DSS in accordance with its terms, except to the extent
limited by bankruptcy, insolvency, moratorium, and other laws of general
application relating to or affecting the enforcement of creditors’ rights and
general equity principles.
 
j. Compliance with Applicable Laws. DSS has maintained the Patent in compliance
with all Applicable Laws. DSS has never received any notice or other
communication from any person regarding any actual or possible violation of, or
failure to comply with, any Applicable Laws with respect to the Patent. DSS has
obtained all material permits, certificates and licenses required by any
Applicable Laws for the conduct of its business and the ownership of its assets.
DSS is not in violation of any such permit, certificate or license, and no legal
proceedings or other actions are pending or, to the knowledge of DSS, threatened
to revoke or limit any such permit, certificate or license. DSS has maintained
the Patent in force and paid all Annuities due on the Patent through the date of
this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
k. Conflict with Other Agreements. The execution, delivery, and performance of
this Agreement does not conflict with, constitute a default under, or violate
any provision of (i) the Certificate of Incorporation of DSS, (ii) the By-laws
of DSS, or (iii) any instrument or agreement to which DSS is a party or under
which DSS or any Patent is bound. DSS further warrants that no award, citation,
code, decree, edict, injunction, judgment, law, order, ordinance, rule,
regulation, or writ or including but not limited to, those of federal, state and
local governments, agencies of those governments, courts or arbitration panels,
have been issued or are now pending against DSS or the Patent that would
prohibit the consummation of this transaction. DSS will not execute or otherwise
enter into any agreement in conflict with the rights granted to TREBUCHET under
this Agreement without TREBUCHET’S prior written permission.
 
l. Consideration for Assignment and Security Interest in /Lien on Patent. The
consideration to be delivered to DSS for the conveyance of an interest in the
Patent and a security interest in and/or lien on its remaining interest in the
Patent pursuant to this Agreement constitutes reasonably equivalent value for
TREBUCHET’s undertakings set forth in this Agreement. DSS has not been sued or
threatened with suit by any creditor before the execution of this Agreement, and
DSS has not concealed the Patent from any of its creditors.


m. Contracts. There are no existing Contracts between DSS and any third party
that (a) affect the Patent, other than as disclosed in Schedule 11, or (b) will
bind or obligate TREBUCHET.


n. Disclosure. No representation or warranty made by DSS in this Agreement, nor
any statement or certificate furnished or to be furnished to TREBUCHET pursuant
hereto or in connection with the transactions contemplated hereby, contains or
shall contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.


o. Liabilities.  DSS has no material commitments, indebtedness, liabilities, or
obligations of any nature, whether absolute or contingent (“Liabilities”),
except for (i) Liabilities reflected on the Financial Statements, (ii) accounts
payable incurred in the ordinary course of business since the date of the last
balance sheet reflected in the Financial Statements, (iii) Liabilities under any
contracts, (iv) Liabilities incurred in connection with the negotiation of the
Transaction Documents and the transactions contemplated thereby and (v)
liabilities incurred in the ordinary course of business. In addition, DSS does
not have any Liabilities that would adversely impact the transactions
contemplated under this Agreement or any of the other Transaction Documents.


p. Litigation. Other than as set forth in the SEC Reports or on any of the
Schedules to this Agreement, DSS has no knowledge of any claims, actions, suits,
proceedings, arbitrations, or investigations, pending or threatened, in any
court, arbitration panel, Governmental Agency, or otherwise, against, by or
affecting the Patent, or which would prevent the performance of this Agreement
or any of the transactions contemplated hereby or declare the same unlawful or
cause the rescission thereof.


 
17

--------------------------------------------------------------------------------

 
q. Taxes. DSS has, in the past, properly prepared in all material respects and
has filed, all federal, state, local and other tax returns and reports required
to be filed pursuant to all applicable laws, regulations, and statutes; DSS is
not a party to any action for collection of taxes; DSS does not know of any
grounds supporting any contemplated action concerning same.


r. Non-Infringement. The technology disclosed in the Patent does not interfere
with, infringe upon, misappropriate, or violate any material intellectual
property right or rights (including, without limitation, patent, trademark,
trade dress, trade secrets or copyright) of any third party.


s. No Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which DSS is subject or any provision of its charter or
bylaws or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which DSS is a
party or by which it is bound or to which it Patent is subject.


t. Funding. Schedule 8 lists all current pending and proposed actions and
provides an informed estimate of the future costs and expenses which TREBUCHET
may incur as a consequence of any undertakings it determines to take with
respect to the European Litigation. DSS warrants and represents that Schedule 8
is accurate and complete. DSS acknowledges that TREBUCHET has entered into this
Agreement with the understanding that its costs and expenses will not in any
case unreasonably exceed the estimates provided in said Schedule. DSS further
acknowledges that TREBUCHET’S ability to raise capital is premised on the
accuracy and completeness of disclosures made in Schedule 8.


u. Broker. Neither DSS nor any entity directly or indirectly controlling DSS has
incurred any liability or obligation to any agent, broker, or finder for any
brokerage fees, commissions, finder’s fees, or other compensation with respect
to the transactions contemplated by this Agreement. DSS acknowledges that the
services performed by Robert Girards, individually, do not constitute the acts
of an agent, broker, or finder for the purposes of this Agreement.


6.2 REPRESENTATIONS AND WARRANTIES OF TREBUCHET. TREBUCHET represents and
warrants to DSS that each of the following statements is true and correct as of
the Effective Date:


a. TREBUCHET represents and warrants that it shall comply with the undertakings
of Article 3. If TREBUCHET does not pay, or arrange for any payment, as required
under Article 3 above, or otherwise satisfy on time and in full its undertakings
with respect to the European Litigation, if DSS shall have such funds available
to it on terms that are reasonable in the sole discretion of DSS, then DSS
promptly shall pay to ECB or any other Person the full amount required under
Article 3 above which remains outstanding on such date. Such payment by DSS
shall not limit the undertakings of TREBUCHET set forth above in Article 3 and,
to the extent DSS pays any money or other damages to ECB or any other Person
pursuant to this Article 3, TREBUCHET immediately shall reimburse DSS therefore.
DSS shall also be entitled to recover from TREBUCHET interest on any unpaid
principal balance from the date due until the date paid at the lesser of ten
percent (10%) per year or the maximum rate permitted by law.
 
 
18

--------------------------------------------------------------------------------

 
LIMITATION OF LIABILITY. THE FOREGOING STATES TREBUCHET’S ENTIRE LIABILITY TO
DSS ARISING OUT OF OR RELATED TO THE EUROPEAN LITIGATION. IN NO EVENT SHALL
TREBUCHET BE LIABLE TO DSS FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO ANY BREACH OF THIS AGREEMENT;
PROVIDED, THAT THIS LIMITATION SHALL NOT LIMIT TREBUCHET’S UNDERTAKINGS
EXPRESSLY ASSUMED IN THIS AGREEMENT. NOR SHALL TREBUCHET BE LIABLE FOR ANY
CLAIMS BY DSS THAT IT MISMANAGED THE EUROPEAN LITIGATION, OR THAT ITS ACTIONS OR
NON-ACTIONS RESULTED NEGLIGENTLY IN A LOSS OF PATENT RIGHTS.
 
b. Authority; Binding Nature of Agreement. TREBUCHET has all necessary corporate
power and authority to enter into and to perform its undertakings under this
Agreement and the other Transaction Documents, and the execution, delivery and
performance by TREBUCHET of the Transaction Documents have been duly authorized
by all necessary action on the part of TREBUCHET and its Managing Member, as
applicable. Each of the Transaction Documents to which TREBUCHET is a party
constitutes the legal, valid and binding obligation of TREBUCHET, enforceable
against TREBUCHET in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.
 
c. Binding Agreement. This Agreement is legal, valid, and binding upon the DSS,
enforceable against TREBUCHET in accordance with its terms, except to the extent
limited by bankruptcy, insolvency, moratorium, and other laws of general
application relating to or affecting the enforcement of creditors’ rights and
general equity principles.
 
d Conflict with Other Agreements. The execution, delivery, and performance of
this Agreement does not conflict with, constitute a default under, or violate
any provision of the articles of organization of TREBUCHET or any instrument or
agreement to which TREBUCHET is a party or under which TREBUCHET is bound.
TREBUCHET further warrants that no award, citation, code, decree, edict,
injunction, judgment, law, order, ordinance, rule, regulation, or writ or
including but not limited to, those of federal, state and local governments,
agencies of those governments, courts or arbitration panels, have been issued or
are now pending against TREBUCHET that would prohibit the consummation of this
transaction. TREBUCHET will not execute or otherwise enter into any agreement in
conflict with the rights granted to DSS under this Agreement without DSS’ prior
written permission.
 
 
19

--------------------------------------------------------------------------------

 
e. Disclosure. No representation or warranty made by TREBUCHET in this
Agreement, nor any statement or certificate furnished or to be furnished to DSS
pursuant hereto or in connection with the transactions contemplated hereby,
contains or shall contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading.
 
f. No Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
Assignment and Assumption referred to in Section 1.2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which DSS is subject or any provision of its charter or
bylaws or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which DSS is a
party or by which it is bound or to which it Patent is subject.
 
g. Broker. Neither TREBUCHET nor any entity directly or indirectly controlling
TREBUCHET has incurred any liability or obligation to any agent, broker, or
finder for any brokerage fees, commissions, finder’s fees, or other compensation
with respect to the transactions contemplated by this Agreement. TREBUCHET
acknowledges that the services performed by Robert Girards, individually, do not
constitute the acts of an agent, broker, or finder for the purposes of this
Agreement.


  
ARTICLE 7


EXCLUSIONS; OTHER OBLIGATIONS
 
OBLIGATIONS TO THIRD PARTY LICENSEES. Notwithstanding its ownership interest in
the Patent, TREBUCHET assumes no responsibility for obligations to Third Party
Licensees under any Third Party License Agreements which it may enter into with
respect of the Patent, whether such agreements be entered in settlement of the
European Litigation or otherwise, other than those obligations specifically
assumed by TREBUCHET in this Agreement, including, by way of example and without
limitation, any obligations of DSS to, at DSS’ expense, indemnify such licensees
for any third party infringement claims and to provide infringement remedies,
such as providing non-infringing substitute products, conducting product
recalls, modifying current products to avoid further infringement or procuring
applicable licenses, all as my be set forth in such Third Party License
Agreements.


 
20

--------------------------------------------------------------------------------

 
ARTICLE 8


CONFIDENTIALITY
 
The terms of the Confidential Disclosure Agreement between the parties shall
apply to any Confidential Information (as defined therein) that pertains to this
Agreement.
 
ARTICLE 9


TERMINATION


(a) This Agreement shall remain in full force and effect unless and until
terminated by a mutual written agreement of the parties. Each Party acknowledges
and agrees that its remedy for breach by the other Party of this Agreement shall
be, subject to the requirements of Article 10, to bring a claim to recover
damages subject to the limitations of this Agreement and to seek any appropriate
equitable relief, other than the termination of this Agreement.


(b) TREBUCHET shall have the right to terminate this Agreement and all of its
undertakings of the Agreement effective immediately upon written notice to DSS:
 
a) in the event that DSS shall i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release announcing same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
b)  in the event that a proceeding or case shall be commenced in respect of DSS,
without its application or consent, in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of DSS or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against DSS or action
under the laws of any jurisdiction (foreign or domestic) analogous to any of the
foregoing shall be taken with respect to DSS and shall continue undismissed, or
unstayed and in effect for a period of thirty (30) days; or
 
 
21

--------------------------------------------------------------------------------

 
c) in the event of a Material Adverse Effect as that term is defined herein; or
 
d) in the event of a material misrepresentation of the representations and
warranties of DSS contained in this Agreement including without limitation the
schedules hereto and Article 6 above and such misrepresentation has adversely
affected the rights of TREBUCHET under the Agreement; or
 
e) *
 
f) in the event that the Patent is not held valid after exhausting appeals in at
least one national contracting state of the European Union in which national
contracting state infringement proceedings can be brought against a Person or
Persons identified in Schedule 1.
 
Notwithstanding any such termination for the reasons provided hereinabove (a) -
(e), or any Dispute as that term is defined in Article 10 below arises,
TREBUCHET shall retain and maintain its equity interest in the Patent as an
owner and be entitled to any benefits to be derived as such including but not
limited to the right to any recoveries for past infringement, provided however
that TREBUCHET’s rights and interest following termination shall not exceed in
scope or nature its rights or interest prior to termination. Notwithstanding its
right to do so, in the case of a bankruptcy of DSS, TREBUCHET may elect to
retain its exclusivity in the intellectual property rights of DSS herein
conveyed as provided in 11 U.S.C. Section 365(n), providing however that
TREBUCHET shall continue to account and pay over to DSS revenue generated from
the activities related to the European Litigation and the Patent, including but
not limited to royalties, as specifically provided hereinabove in subparagraph
2.4. Nothing in this Article 9 shall entitle TREBUCHET the right to
reimbursement from DSS of costs incurred by TREBUCHET pursuant to this
Agreement, including, without limitation, Section 2.2(d)(2) hereof.
 


ARTICLE 10


DISPUTE RESOLUTION


10.1 MEDIATION. If a dispute, controversy or claim (“Dispute”) arises between
the parties relating to the interpretation or performance of this Agreement,
appropriate senior executives (e.g. director or vice president level) of each
Party who shall have the authority to resolve the matter shall meet to attempt
in good faith to negotiate a resolution of the Dispute prior to pursuing other
available remedies. The initial meeting between the appropriate senior
executives shall be referred to herein as the “Dispute Resolution Commencement
Date.” Discussions and correspondence relating to trying to resolve such Dispute
shall be treated as confidential information developed for the purpose of
settlement and shall be exempt from discovery or production and shall not be
admissible in any proceeding concerning the Dispute. If the senior executives
are unable to resolve the Dispute within thirty (30) days from the Dispute
Resolution Commencement Date, and either Party wishes to pursue its rights
relating to such Dispute, then the Dispute will be mediated by a mutually
acceptable mediator appointed pursuant to the mediation rules of JAMS/Endispute
within thirty (30) days after written notice by one Party to the other demanding
non-binding mediation. Neither Party may unreasonably withhold consent to the
selection of a mediator or the location of the mediation. Both parties will
share the costs of the mediation equally, except that each Party shall bear its
own costs and expenses, including attorney’s fees, witness fees, travel
expenses, and preparation costs. The parties may also agree to replace mediation
with some other form of non-binding or binding Alternative Dispute Resolution
(“ADR”).
 
 
22

--------------------------------------------------------------------------------

 
10.2 ARBITRATION. Any Dispute which the parties cannot resolve through mediation
within ninety (90) days of the Dispute Resolution Commencement Date, unless
otherwise mutually agreed, shall be submitted to final and binding arbitration
under the then current Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), by three (3) arbitrators in New York City, New York. Such
arbitrators shall be selected by the mutual agreement of the parties or, failing
such agreement, shall be selected according to the aforesaid AAA rules. The
arbitrators will be instructed to prepare and deliver a written, reasoned
opinion stating their decision within thirty (30) days of the completion of the
arbitration. The prevailing Party in such arbitration shall be entitled to
expenses, including costs and reasonable attorneys’ and other professional fees,
incurred in connection with the arbitration (but excluding any costs and fees
associated with prior negotiation or mediation). The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction. The use of any ADR procedures will not be construed under the
doctrine of laches, waiver or estoppel to adversely affect the rights of either
Party.
 
10.3 COURT ACTION. Any Dispute regarding the following is not required to be
negotiated, mediated or arbitrated prior to seeking relief from a court of
competent jurisdiction: breach of any obligation of confidentiality;
infringement, misappropriation, or misuse of any intellectual property right
owned by one Party by the other Party; any other claim where interim relief from
the court is sought to prevent serious and irreparable injury to one of the
parties or to others. However, the parties to the Dispute shall make a good
faith effort to negotiate and mediate such Dispute, according to the above
procedures, while such court action is pending.
 
10.4 CONTINUITY OF PERFORMANCE. Unless otherwise mutually agreed in writing, the
parties will continue to honor all other commitments under this Agreement and
related agreements during the course of any dispute.


ARTICLE 11


MISCELLANEOUS PROVISIONS
 
11.1 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the European Litigation and supersedes all terms in
any other prior written and oral and all contemporaneous oral agreements and
understandings with respect to the European Litigation.
 
 
23

--------------------------------------------------------------------------------

 
11.2 GOVERNING LAW. This Agreement shall be construed in accordance with and all
Disputes hereunder shall be governed by the laws of the State of New York,
excluding its conflict of law rules. The Supreme Court of the State of New York
and/or the United States District Court for the Southern District of New York
shall have jurisdiction and venue over all Disputes between the parties that are
permitted to be brought in a court of law pursuant to Article 10 above.
 
11.3 DESCRIPTIVE HEADINGS. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. When a reference is made in this Agreement to
an Article or a Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated.
 
11.4 NOTICES. Notices, offers, requests or other communications required or
permitted to be given by either Party pursuant to the terms of this Agreement
shall be given in writing to the respective parties to the following addresses:
 
If to TREBUCHET:
Trebuchet Capital Partners, LLC
609-3 Cantiague Rock Road
Westbury, New York 11590
Attention: Managing Member


With a copy to:
Trebuchet Capital Partners, LLC
PO Box 7866
Hicksville, New York 11802-7866
 
 If to DSS:
 
Document Security Systems, Inc.
28 East Main Street
Suite 1525
Rochester, NY 14614
Attention: Chief Executive Officer
 
or to such other address as the Party to whom notice is given may have
previously furnished to the other in writing as provided herein. Any notice
involving non-performance, termination, or renewal shall be sent by hand
delivery, recognized overnight courier or, within the United States, may also be
sent via certified mail, return receipt requested. All other notices may also be
sent by fax, confirmed by first class mail. All notices shall be deemed to have
been given and received on the earlier of actual delivery or three (3) days from
the date of postmark.
 
 
24

--------------------------------------------------------------------------------

 
11.5 NONASSIGNABILITY. Neither Party may, directly or indirectly, in whole or in
part, whether by operation of law or otherwise, assign or transfer this
Agreement without the other Party’s prior written consent, and any attempted
assignment, transfer or delegation without such prior written consent shall be
voidable at the sole option of such other Party. Without limiting the foregoing,
this Agreement will be binding upon and inure to the benefit of the Parties and
their permitted successors and assigns, including any person that becomes party
to this Agreement by reason of merger, consolidation or sale of substantially
all of the assets or business of DSS.
 
11.6 SEVERABILITY. If any term or other provision of this Agreement is
determined by a court, administrative agency or arbitrator to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the fullest
extent possible.
 
11.7 FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE. No failure or delay
on the part of either Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
 
11.8 AMENDMENT. No change or amendment will be made to this Agreement except by
an instrument in writing signed on behalf of each of the parties to such
agreement.
 
11.9 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same agreement.


WHEREFORE, the parties have signed this Agreement effective as of the Effective
Date.
 
Trebuchet Capital Partners, LLC
 
 
 
Document Security Systems, Inc.
         
By:
 
/s/ Robert T. Girards
 
 
 
By:
 
 /s/ Patrick White
Name:
 
Robert T. Girards
 
 
 
Name:
 
Patrick White
Title:
 
Manager
 
 
 
Title:
 
Chief Executive Officer




25

--------------------------------------------------------------------------------



SCHEDULE 1




ECB in Germany
Bundesbank in Germany
Bundesdruckerei in Germany
Giesecke & Devrient in Germany
ECB in France if DSS is successful at appeal
Banque de France if DSS is successful at appeal
François-Charles Oberthur Fiduciaire, French Security Printers if DSS is
successful at appeal
ECB in the Netherlands
De Nederlandsche Bank
Joh. Enschedé the Dutch security printers
ECB in Spain
Banco de España
Fábrica Nacional de Moneda y Timbre, the Spanish security printers
ECB in Austria
Österreichische Nationalbank
Österreichische Banknoten und Sicherheitsdruck the Austrian security printers
Jura, the Austrian Hungarian document security software company
ECB in Belgium
Nationale Bank van België/Banque Nationale de Belgique
Agfa the Belgian document security software company
ECB in Italy
Banca d’Italia
Istituto Poligrafico e Zecca dello Stato the Italian security printers
ECB in Luxembourg
Banque centrale du Luxembourg
Orell Füssli Security Printing Ltd the Swiss security printers
Danish National Bank and security printers
Swedish National Bank and security printers

26

--------------------------------------------------------------------------------



 
SCHEDULE 2


United Kingdom: First instance and appeal, both lost to ECB
France: First instance lost to ECB, DSS appealed
Germany: First instance DSS won, ECB appealing
The Netherlands: First instance DSS won, ECB appealing
Spain: First instance trial is complete; awaiting judgment, which is expected in
the second half of 2008
Italy: First instance trial is expected in the first half of 2009
Austria: First instance trial is expected in the first half of 2009
Belgium: First instance trial is expected in February 2009
Luxembourg: ECB twice filed in the wrong court; *.

27

--------------------------------------------------------------------------------



 
SCHEDULE 3


DSS has technically commenced assertion against the ECB in Belgium, with such
action currently stayed during validity proceedings

28

--------------------------------------------------------------------------------



SCHEDULE 4


Document Security Consultants, Inc. (New York) (100% owned)
Thomas M. Wicker Enterprises, Inc. (New York) (100% owned)
Lester Levin, Inc. (New York) (100% owned)
Secured Document Systems, Inc. (New York) (100% owned)
Plastic Printing Professionals, Inc. (New York) (100% owned)

29

--------------------------------------------------------------------------------



 
SCHEDULE 5


Country
Patent Number
Europe
455750
Austria
455750
Belgium
455750
Switzerland
455750
Germany
69033363
Denmark
455750
Spain
455750
France (Currently Revoked)
455750
United Kingdom (Currently Revoked)
455750
Italy
455750
Liechtenstein
455750
Luxembourg
455750
Netherlands
455750
Sweden
455750




30

--------------------------------------------------------------------------------



SCHEDULE 6
 
*

31

--------------------------------------------------------------------------------



SCHEDULE 7
 
*

32

--------------------------------------------------------------------------------



SCHEDULE 8
 
*
 



33

--------------------------------------------------------------------------------



SCHEDULE 9
 


 
United Kingdom
 
Luxembourg
 
Netherlands
 
Belgium
 
Italy
 
France
 
Spain
 
Germany
 
Austria.
 
Switzerland
 
Sweeden

34

--------------------------------------------------------------------------------



 
SCHEDULE 10
 


Summary of European Litigation


Explanatory Note


Although we refer to the DSS Patent as one patent, there is no single patent
that covers the entire European continent. When granted, a European patent is
actually a collection of individual national patents, each of which is limited
in its coverage to the relevant national jurisdiction. National courts have
exclusive jurisdiction to determine the validity of national patents. The
coverage of any European patent is determined by the states of the European
Patent Convention (“EPC”) that are designated by the applicant prior to grant.
Because these are national rights, there is no single court, even at the appeal
levels, that can rule in respect of the entire European continent.


The law of each of the signatory states to the EPC is built on the same
foundations governed by the EPC itself. For example, the provisions of novelty,
inventive step, insufficiency, added subject matter and claim construction are
laid out in the EPC. However, national courts can (and do) differ in their
interpretation and application of these laws. There are also “optional”
provisions (e.g. compulsory licensing) which differ between jurisdictions and
substantive procedural differences (e.g. whether exclusive licensees can sue).


Since the underlying principles are the same, most national courts will consider
decisions rendered by other national courts relating to the same patent. The
amount and type of consideration given to earlier decisions differs between
jurisdictions. However, earlier decisions are not binding in any way on actions
brought in other jurisdictions.


Infringement Claim brought by DSSI in Luxembourg 


On August 1, 2005, DSS commenced a lawsuit against the European Central Bank
(“ECB”) in the European Court of First Instance in Luxembourg (the “European
Court of First Instance”) alleging infringement by the ECB of the DSS Patent. In
its complaint DSS claimed that the ECB was circulating Euro banknotes
incorporating certain anti-counterfeiting technology, which protects against
forgeries by digital scanning and copying devices, and that the use of such
technology infringes the DSS Patent. On September 5, 2007, the European Court of
First Instance informed the parties that it did not have jurisdiction to rule on
this patent infringement claim. Additionally, the European Court of First
Instance instructed DSS to pay the ECB’s attorneys’ fees and court fees with
respect to such suit. The ECB has formally requested DSS to pay attorneys fees
and court fees in the aggregate amount of €93,752 (US$137,815 based on the
applicable exchange rate on August 15, 2008). If DSS does not pay that amount or
if DSS contests the amount payable, this will be subject to an assessment
procedure that will not likely be concluded prior to the end of this year. DSS
has disclosed this amount as a contingent liability but will not record it until
the actual amount is known upon final assessment.


 
35

--------------------------------------------------------------------------------

 
Patent Invalidity Challenges


On March 24, 2006, DSS was served with notice that the ECB filed separate claims
in the United Kingdom and Luxembourg courts seeking the invalidation of the DSS
Patent. Proceedings were commenced before the national courts seeking revocation
and declarations of invalidity of the DSS Patent in each of the Netherlands,
Belgium, Italy, France, Spain, Germany and Austria.


Invalidity Challenge by the ECB in the United Kingdom


On March 26, 2007, the High Court of Justice, Chancery Division, Patents Court
in London, England (the “English Court”) ruled that the DSS Patent was invalid
in the United Kingdom. The English High Court rejected the ECB’s allegations of
invalidity based on lack of novelty, lack of inventive step and insufficiency,
but held that the patent was invalid for added subject matter. That is, the
English Court determined that language added to a patent claim at the appellate
level of registration was not supported by the earlier disclosure in the
specification and therefore was deemed “new matter,” rendering the patent
invalid. Pursuant to the English Court’s decision, on March 30, 2007, the
English Court awarded the ECB 30% of their costs (including legal fees) of the
proceedings before the High Court. On April 19, 2007, DSS paid the ECB £90,000
(US$182,000 based on the applicable exchange rate on that date). DSS anticipates
that it will be required to pay an additional approximately £90,000 (US$168,300
based on the applicable exchange rate on August 15, 2008) to reimburse the ECB
for costs incurred by it in the English High Court proceedings. If the amount
payable by DSS is not agreed, then the amount will be determined by separate
assessment proceedings that can take up to about one year to complete.


In July 2007, the Company also posted a bond in the amount of £87,500
(US$177,000 based on the applicable exchange rate on that date), as collateral
for the payment of any costs payable to the ECB in connection with DSS’s appeal
of the English High Court decision. On March 19, 2008, the decision of the
English High Court, including the award of the ECB’s costs, was upheld by the
English Court of Appeal on appeal. The English Court of Appeal also ordered DSS
to pay the ECB’s costs of the English appeal proceedings (including legal fees).


On June 19, 2008, the Company paid £87,500 ($177,000 based on the applicable
exchange rate on that date) towards the ECB’s costs of the English appeal The
ECB has informally quantified its total costs of the appeal to be €271,635.02
(US$399,303 based on the applicable exchange rate on August 15, 2008). In such
circumstances, a paying party would normally expect to pay from 66% to 75%
(€181,089 to €203,726 (US$266,201 to US$299,407 based on the applicable exchange
rate on August 15, 2008)) of the total costs incurred. Unless the amounts are
agreed by the parties, they will be subject to an assessment procedure that will
not likely be concluded earlier than the first quarter of 2009.


 
36

--------------------------------------------------------------------------------

 
The costs (including legal fees) of the assessment procedure are normally paid
by the party from whom costs are due. Interest normally accrues at 8% per annum
simple rate on unpaid costs from the date of the order giving rise to the
payment (i.e. March 30, 2007 in respect of High Court proceedings, March 19,
2008 in respect of appeal costs).


The determination of invalidity of the DSS Patent by the English Court does not
determine the validity of the DSS Patent in other European countries.
 
Invalidity Challenge by the ECB in Germany


On March 27, 2007 the Bundespatentgericht of the Federal Republic of Germany
ruled that the DSS Patent was valid. The court considered the English Court’s
decision but, unlike the English Court, determined that the added language in
the claim was supported by the specification. As a result of this ruling, DSS
expects to be awarded its costs in an amount of €44,692 (US$65,697 based on the
applicable exchange rate on August 15, 2008. On September 3, 2007 the ECB filed
an appeal in the German Federal Supreme Court in an attempt to reverse the
decision of the Bundespatentgericht. The results of this appeal are not expected
until 2010.


Invalidity Challenge by the ECB in France


On January 9, 2008 the Tribunal de Grande Instance de Paris (the “French Court”)
held that the DSS Patent was invalid in France, based on the same reasoning as
the English Court relating to the added subject matter. The French Court did not
make any findings on any other aspects of the case. The French Court awarded the
ECB attorneys’ fees of less than $3,000 with respect to the invalidity action
filed with the French Court. On May 7, 2008, DSS filed an appeal of the French
Court decision. A decision on this appeal is expected in or around August 2009.


Invalidity Challenge by the ECB in the Netherlands
 
On March 12, 2008 the District Court of the Hague (the “Dutch Court”), having
considered the decisions of the English Court, the German Court and the French
Court ruled that the DSS Patent is valid in the Netherlands. The ECB filed an
appeal of the Dutch Court decision on March 27, 2008. A decision on this appeal
is not expected until in or around August 2009.


 
37

--------------------------------------------------------------------------------

 
Invalidity Challenge by the ECB in Luxembourg


The ECB has twice withdrawn its case in Luxembourg due to procedural
irregularities. On the second occasion, the Court awarded DSS €1,000 in
compensation for costs incurred in withdrawal of the suit. There are currently
no proceedings in Luxembourg.
 
Invalidity Challenge by the ECB in Spain


The Commercial Court of Madrid (“the Spanish Court”) ordered, in accordance with
mandatory procedure, that a report be prepared and submitted by an examiner of
the Spanish Patent Office. That report was filed and recorded the examiner’s
opinion that the DSS Patent was invalid for lack of inventive step. The
examiner’s opinion did not address any other alleged ground of invalidity,
including on the ground of “added matter,” which was the grounds cited by the
English Court and the France Court in their determination of invalidity of the
DSS Patent. A validity trial was held in the Spanish Court in early June 2008
with final oral and written arguments made in July 2008. The Spanish Court’s
decision on the validity of the DSS Patent is expected in the second half of
2008.
 
Invalidity Challenge by the ECB in Austria
 
Administrative proceedings for the revocation of the DSS Patent were commenced
by the ECB in the Austrian Patent Office. Each of the parties has filed several
written briefs. A hearing date has not been set, and is not expected before the
end of 2008.


Invalidity Challenge by the ECB in Italy


Proceedings were commenced by the ECB in the District Court of Turin,
Intellectual Property Specialist Division (the “Italian Court”). The parties
have each submitted four “technical briefs” prepared by party-appointed
technical (patent attorney) experts to a Court-appointed technical expert. The
Court appointed expert has given his opinion in April 2008 that the patent is
invalid for added matter. The expert reviewed the English, German and French
decisions, but did not take into account the Netherlands decision. A hearing in
May 2008 was held at which DSS sought to re-open the technical submissions to
the court-appointed expert on the grounds that he should also consider the
reasoning of the Netherlands decision. A decision on that issue is expected in
mid-September 2008.


 
Invalidity Challenge in Belgium


The ECB brought proceedings in the Brussels Court of First Instance (“the
Belgian Court”). On December 29, 2006, DSS filed a provisional infringement
claim in order to protect itself with respect to the 5-year limitation period in
Belgium. DSS cited the pending European Court of First Instance case and stated
that it did not intend to proceed with its infringement claim in Belgium pending
determination of the European Court of First Instance proceedings.


Extensive briefs (including technical expert reports) were filed in October
2006, December 2006 and April 2007. In October 2007, the ECB supplemented its
arguments with further technical expert reports and (following the rejection of
jurisdiction by the European Court of First Instance) requested that the
invalidity and infringement cases be heard together at trial. DSS opposed the
hearing of validity and infringement together. In June 2008, the Court decided
that it would hear only validity arguments at the trial to be held on February
12-13, 2009. A further brief from DSS on invalidity is due to be submitted in
mid-September 2008 and a final brief in January 2009. No timetable for the
infringement action has been set, although it is unlikely that the trial will
begin before March or April 2010. It is expected that DSS will need to formally
plead its infringement case (and provide evidence) in February or March 2009.


 
38

--------------------------------------------------------------------------------

 
Plan for Future Infringement Claims


Other than the suit filed by DSS in the European Court of First Instance in
Luxembourg, DSS has not yet initiated infringement actions, with respect to the
DSS Patent, in any jurisdiction covered by the DSS Patent. Prospective
defendants and jurisdictions for future infringement actions have been
determined and are identified in a schedule to the Litigation Agreement.
Identified defendants include, among others, certain non-governmental entities.
In addition to the jurisdictions where the validity of the DSS Patent is either
currently under consideration or where either DSS or the ECB is appealing
decisions, we have also identified ___________, __________ and __________ as
jurisdictions where infringement suits may be initiated. Our Manager, in
furtherance of our responsibilities under the Litigation Agreement, will
determine which defendants to file infringement suits against, the nature of
those suits and the jurisdictions where those suits will be filed. We anticipate
that such decisions will be based on, among other things: (i) the extent of the
infringement by a prospective defendant; (ii) the location of the infringing
action; (iii) whether a prospective defendant is a governmental entity or a
private enterprise; and (iv) the patent infringement laws of the applicable
jurisdictions (i.e. choice of jurisdictions that are more plaintiff friendly).

39

--------------------------------------------------------------------------------



 
SCHEDULE 11


*



40

--------------------------------------------------------------------------------



 
SCHEDULE 12
 
*

41

--------------------------------------------------------------------------------



 
SCHEDULE 13
 


 
SEC Comment Letters addressed to DSS, dated April 11, 2008, June 6, 2008, July
11, 2008 and August 13, 2008, and DSS’ responses thereto. DSS has not yet
responded to the SEC Comment Letter dated August 13, 2008.
 


 


 
42

--------------------------------------------------------------------------------

 